Citation Nr: 0115777	
Decision Date: 06/08/01    Archive Date: 06/18/01

DOCKET NO.  96-36 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for loss of vision of the 
right eye.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from December 1951 to 
December 1963.  The veteran was awarded the Purple Heart 
Medal and Combat Infantryman's Badge. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan which denied the veteran's claim of 
entitlement to service connection for loss of vision of the 
right eye.


REMAND

The veteran is seeking entitlement to service connection for 
loss of vision of the right eye, which he contends was the 
result of a facial injury sustained during combat in Korea in 
April 1953.    

Factual Background

A review of the record reflects that the veteran's service 
medical records, with the exception of a December 1953 
separation examination report, were apparently destroyed at a 
1973 fire at the National Personnel Records Center (NPRC) and 
are unavailable.  The December 1953 separation examination 
report reflects that the veteran's eyes were normal.  Distant 
vision was recorded as 30/20.  

A Surgeon General's Report, dated in 1952, was received by 
the RO in September 1996, and is negative for any complaints 
or diagnosis concerning the veteran's right eye.  The 
veteran's DD form 214 noted burns of the face, left hand and 
right hand sustained in Korea in April 1953.

VA hospitalization and outpatient records from the VAMC in 
Ann Arbor, Michigan, dating from 1976-1978, reflect that in 
December 1976, the veteran had an intracapsular cataract of 
the right eye removed.  An August 1977 VA examination report 
reflects that the veteran was diagnosed as having aphakia of 
the right eye.  "Aphakia if the absence of the lens of the 
eye; it may occur congenitally or from trauma, but it is most 
commonly caused by extraction of a cataract."  DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 528 (28th ed. 1994).
 
In December 1995, the veteran filed a claim for service 
connection for loss of vision of the right eye resulting from 
an injury to the face sustained during combat in Korea in 
1953.  He reported that he had received treatment for his 
right eye from the VAMC in Ann Arbor, Michigan in the 1970's.  
He requested that he be provided a VA examination.

The RO sent a letter to the veteran in February 1996 
requesting him to submit alternative evidence, such as 
records and statements from service medical personnel, 
employment physical examination records and private treatment 
records in support of his claim.  In March 1996, the veteran 
indicated that he had no further records in support of his 
claim.

Pertinent law and regulations

Service connection

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active military service. 38 U.S. 
C.A. § 1110 (West Supp. 2000); 38 C.F.R. 3.303 (2000).  

Notwithstanding the lack of a diagnosis of a disorder during 
service, service connection may still be granted if all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 3.303(d) (2000); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

The VCAA

While appeal of this case was pending, the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 
§  3(a), 114 Stat. 2096 (2000) became effective.  The VCAA 
provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant of which portion, if any, of the 
evidence is to be provided by the claimant and which part, 
if any, VA will attempt to obtain on behalf of the claimant.  
The VCAA also eliminated the concept of a well grounded 
claim.

Reasons for remand

It is noted that the veteran's service personnel records are 
not on file and were apparently destroyed in a fire at the 
National Personnel Records Center (NPRC) in St. Louis, 
Missouri, in 1973. The Board recognizes that there is a 
heightened obligation to explain findings and conclusions in 
cases, such as this, in which records are presumed to have 
been or were destroyed while the file was in the possession 
of the government.  See O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991); Pruitt v. Derwinski, 2 Vet. pp. 83, 85 (1992). 

As is noted above, during the pendency of the veteran's 
claim, the VCAA was enacted.  As alluded to above, the VCAA 
impacts on the outcome of this case in two ways: it refined 
the statutory concept of VA's duty to assist claimants and it 
eliminated the requirement that a claim be well grounded.    

VA's duty to assist

The evidence of record reflects that the veteran evidently 
sustained trauma to his face during service in Korea in 1953 
[see 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.303(d)], he 
underwent removal of a cataract of the right eye in 1976 and 
was diagnosed as having aphakia of the right eye in 1977.  
The medical evidence of record is presently insufficient to 
ascertain whether any currently present loss of vision of the 
right eye is attributable to the veteran's trauma to the face 
sustained during combat service in Korea in 1953.

Under the provisions of the VCAA, the Board must ensure that 
it obtains a complete picture of a claimant's disorder.  See, 
e.g., Littke v. Derwinski, 1 Vet. App. 90, 92 (1990).  Where 
the record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill the statutory duty to assist.  See Ascherl v. Brown, 
4 Vet. App. 371, 377 (1993).

Bernard v. Brown considerations

The veteran's claim was determined to be not well grounded by 
the RO in a March 1996 rating decision.  The concept of a not 
well grounded claim, however, was eliminated by the VCAA in 
November 2000, necessitating readjudication of the veteran's 
claim.

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In this case, the Board 
believes that the RO should have the opportunity to 
adjudicate the veteran's claim under the VCAA.  See also  
Karnas v. Derwinski, 1 Vet. App. 308 (1991) [where a law or 
regulation governing a case changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal has been concluded, the version most favorable to the 
claimant will apply].    

Accordingly, further development of this claim be undertaken.  
This matter is therefore REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran and 
ascertain if he has received any medical 
treatment for the disorder at issue that 
is not evidenced by the current record.  
The veteran should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  The RO should then obtain these 
records and associate them with the 
veteran's VA claims folder.  

2.  The RO should then schedule the 
veteran for a physical examination to 
determine the nature and etiology of the 
veteran's loss of vision of the right 
eye.  The examiner must review the 
medical history contained in the 
veteran's claims folder, to include the 
annotation of burns of face noted in his 
DD form 214.  The examining physician 
should render an opinion, with reasons 
given, as to whether it is as least as 
likely as not that any currently present 
loss of vision of the veteran's right eye 
is etiologically related to facial injury 
sustained during service in Korea in 
April 1953.  The report of the 
examination should be associated with the 
veteran's VA claims folder. 

3.  The RO should take such additional 
development action as it deems proper 
with respect to the claim at issue.  In 
particular, the RO should follow any 
applicable regulations implementing the 
provisions of the VCAA as to notice and 
development of the claim.  Following such 
development, the RO should review and 
readjudicate the claim for service 
connection for loss of vision of the 
right eye.  If the benefit sought on 
appeal is not granted, the RO should 
issue a Supplemental Statement of the 
Case to the veteran and his 
representative, and they should be 
afforded an appropriate opportunity to 
respond. 


Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The veteran need take no action until 
otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




